      Case 1:16-cr-00173-DAD-BAM Document 150 Filed 08/10/20 Page 1 of 3


 1       ROGER D. WILSON SBN: 192207
        LAW OFFICE OF ROGER D. WILSON
 2                 2300 Tulare Street, Suite 115
                     Fresno, California 93721
 3                  Telephone: (559) 233-4100
                    Facsimile: (559) 746-7200
                  Email: roger@wilson-law.com
 4

 5
     Attorney for Defendant KHALIF CAMPBELL
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                      *****
11
     UNITED STATES OF AMERICA,                               Case No.: 1:16-CR-00173-DAD-BAM
12
                          Plaintiff,                         STIPULATION TO CONTINUE
13                                                           SENTENCING; ORDER.
14                v.

15   KHALIF CAMPBELL,                                        Date: August 11, 2020
                                                             Time: 9:00 a.m.
16           Defendant.                                      Dept: 5
17

18           Defendant KHALIF CAMPBELL, by and through his counsel of record, ROGER D.
19   WILSON, and Plaintiff United States of America, by and through its counsel of record
20   MCGREGOR SCOTT, United States Attorney, and KIMBERLY A. SANCHEZ, Assistant
21   United States Attorney, hereby stipulate as follows:
22           1.        By previous order, on July 15, 2020, Sentencing was set for August 11, 2020, at
23   9:00 a.m. in Courtroom 5 before the Honorable Judge Dale A. Drozd.
24           2.        By this stipulation, the parties request that the Sentencing date currently
25   scheduled for August 11, 2020 be continued and a new Sentencing date of October 5, 2020, or
26   at a time that is convenient to the court, be set.
27           3.        Counsel for the Defendant was finally able to schedule a hearing in the Fresno
28   County Superior Court for Friday, August 7, 2020, to address Mr. Campbell’s outstanding

                                       STIPULATION TO CONTINUE SENTENCING DATE.                         1
       Case 1:16-cr-00173-DAD-BAM Document 150 Filed 08/10/20 Page 2 of 3


 1   “arrest warrant” on a 2008 misdemeanor case.

 2           4.      Counsel for the Defendant attempted to attend to the warrant case much earlier,

 3   however, due to the COVID-19 pandemic, the Fresno County Superior Court was ordered

 4   closed on April 6, 2020 by a General Order authorized by the Honorable Judge Arlen L.

 5   Harrell, Presiding judge of the Superior Court, Fresno County.

 6           5.      A General Order dated May 1, 2020, also issued by the Honorable Judge

 7   Harrell, ordered the Court to remain closed until May 29, 2020.

 8           6.      Under General Order, dated May 22, 2020, cases previously scheduled and set

 9   on calendar to be heard between June 1, 2020 and June 12, 2020 were ordered reset and to be
10   continued ten (10) to thirty (30) days out, thus effectively reopening the Court to limited

11   operations beginning June 15, 2020.

12           7.      On or about June 15, 2020, the parties stipulated that Defendant’s Sentencing

13   Date be continued to July 27, 2020.

14           8.      On or about June 15, 2020, the issue affecting Defendant’s sentencing remained

15   unresolved. Counsel for Defendant was unable to have the matter placed on calendar.

16           9.      On or about June 22, 2020, Fresno County Superior Court scheduled

17   Defendant’s matter for hearing on August 7, 2020.

18           10.     By previous order, on July 15, 2020, Sentencing was set for August 11, 2020, at

19   9:00 a.m. in Courtroom 5.

20           11.     Having just addressed the warrant issue for Defendant, Counsel desires to

21   present a memorandum to the Court to update the Court on Defendant’s status and the

22   misdemeanor court case.

23           12.     Further, Mr. Campbell is possibly facing a commitment to the Bureau of

24   Prisons, and due to the COVID-19 pandemic and its serious effects on incarcerated persons,

25   Counsel is concerned that incarceration at this time would not be prudent for Mr. Campbell or

26   the jail or prison facility.
27   \\\\

28   \\\\


                                    STIPULATION TO CONTINUE SENTENCING DATE.                           2
      Case 1:16-cr-00173-DAD-BAM Document 150 Filed 08/10/20 Page 3 of 3


 1          Counsel for Defendant discussed the request to continue the current Sentencing date and

 2   request a new Sentencing date with Assistant United States Attorney Kimberly Sanchez before

 3   making the request of the Court.

 4
     IT IS SO STIPULATED.
 5

 6   DATED: August 10, 2020                               /s/ Kimberly A. Sanchez
                                                          KIMBERLY A. SANCHEZ
 7                                                        Assistant United States Attorney
 8
     DATED: August 10, 2020                               /s/ Roger D. Wilson
 9                                                        ROGER D. WILSON
                                                          Attorney for Khalif Campbell
10
                                                --o0o--
11

12

13

14

15                                            ORDER

16          IT IS SO FOUND AND ORDERED that the above Stipulation to continue the currently

17   scheduled Sentencing date of August 11, 2020; and to set a new Sentencing date of October 5,

18   2020, at 10:00am in Courtroom 5, is hereby approved.

19   IT IS SO ORDERED.
20
        Dated:    August 10, 2020
21                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                STIPULATION TO CONTINUE SENTENCING DATE.                            3
